—In an action to recover damages, inter alia, for fraud and for breach of contract, the parties cross-appeal as follows: (1) The plaintiff appeals from so much of an order of the Supreme Court, Nassau County, entered October 20, 1964, as dismissed the first cause of action in the second amended complaint. (2) The defendants (except Schick) appeal from an order of said court entered November 10, 1964, which denied their motion to dismiss the fourth and sixth causes of action in said complaint. Order of November 10, 1964 affirmed, with $10 costs and disbursements. No opinion. Order of October 20, 1964, insofar as appealed from, reversed, with $10 costs and disbursements; and defendants’ motion to dismiss the first cause of action denied (Channel Master Corp. v. Aluminum Ltd. *591Sales, 4 N Y 2d 403), Ughetta, Acting P, J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.